122 N.H. 586 (1982)
TOWN OF HARRISVILLE
v.
PATRICK CLOONEY
No. 81-362.
Supreme Court of New Hampshire.
July 2, 1982.
Patrick Clooney, of Woburn, Massachusetts, by brief and orally, pro se.
Lane & Lane, of Keene (Howard B. Lane, Jr., on the brief), by brief for the plaintiff.

MEMORANDUM OPINION
This appeal involves a petition to quiet title to a roadway and a spring located in the town of Harrisville. The town itself claimed ownership of the spring by virtue of a railroad corporation deed as well as by adverse public use for a period exceeding twenty years. It claimed ownership of the roadway by virtue of a 1939 highway layout. In his eight-page report, the Master (Mayland H. Morse, Jr., Esq.) ruled on the eighty requests before him and recommended that title be quieted in the town. The Superior Court (Pappagianis, J.) approved the report, and the defendant appealed.
The essence of the defendant's argument is that there was insufficient evidence upon which the master could conclude as he *587 did. We will not disturb a trial court's ruling when it is supported by the evidence. Jerry's Sport Center, Inc. v. Novick, 120 N.H. 371, 373, 415 A.2d 331, 332 (1980). Having reviewed the record, we cannot conclude that the master erred.
Affirmed.